Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language, “the halogen concentration”, lacks antecedence from claim 1.
3.	The prior art of record, cited within the provided PTO-892, discloses polymerizable compositions, yielding transparent polymers, comprising polyisocyanate, polyene, and polythiol, and is the closest prior art of record; however, none of these references specifically disclose applicants’ claimed process step wherein the polyene and polythiol are mixed together prior to introduction of the polyisocyanate.  Applicants have demonstrated within the disclosed examples that execution of the claimed mixing steps yields a product having unexpectedly improved properties; the prior art provides no guidance for achieving these results. 
4.	Claims 1-5 and 7-20 are allowed.
5.	Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765